                            Exhibit E




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 1 of 11
                                 LIQUIDATION ANALYSIS


This Liquidation Analysis has been prepared assuming that the Debtors hypothetically convert
their chapter 11 cases to undertake a liquidation under chapter 7 of the Bankruptcy Code as of
March 31, 2021 (the "Conversion Date").

Except as otherwise noted herein, the values reflected in this Liquidation Analysis are based upon
the Debtors' unaudited books and records as of January 1, 2021, and those values are assumed to
be representative of the Debtors' assets and liabilities as of the Conversion Date.

This Liquidation Analysis also assumes that the Bankruptcy Court would appoint a chapter 7
trustee (the "Trustee") on the Conversion Date to oversee the liquidation of the Debtors' Estates,
during which time substantially all of the Debtors' assets would be sold, abandoned, surrendered,
or otherwise liquidated, as applicable, and the Cash proceeds, net of liquidation-related costs,
would then be distributed in accordance with applicable law.

Although the Debtors consider the estimates and assumptions set forth herein to be reasonable
under the circumstances, such estimates and assumptions are inherently subject to significant
uncertainties and contingencies beyond the Debtors' control. Accordingly, there can be no
assurance that the results set forth by this Liquidation Analysis would be realized if the Debtors
were actually liquidated pursuant to chapter 7 of the Bankruptcy Code, and actual results in such
a case could vary materially from those presented herein, and distributions available to Holders of
Claims and Interests could differ materially from the projected recoveries set forth by this
Liquidation Analysis.

THIS LIQUIDATION ANALYSIS IS A HYPOTHETICAL EXERCISE THAT HAS BEEN
PREPARED FOR THE SOLE PURPOSE OF PRESENTING A REASONABLE GOOD FAITH
ESTIMATE OF THE PROCEEDS THAT WOULD BE REALIZED IF THE DEBTORS WERE
LIQUIDATED IN ACCORDANCE WITH CHAPTER 7 OF THE BANKRUPTCY CODE AS
OF THE CONVERSION DATE. THIS LIQUIDATION ANALYSIS IS NOT INTENDED AND
SHOULD NOT BE USED FOR ANY OTHER PURPOSE. THIS LIQUIDATION ANALYSIS
DOES NOT PURPORT TO BE A VALUATION OF THE DEBTORS' ASSETS AS A GOING
CONCERN AND THERE MAY BE A SIGNIFICANT DIFFERENCE BETWEEN THE
VALUES AND RECOVERIES REPRESENTED IN THIS LIQUIDATION ANALYSIS AND
THE VALUES THAT MAY BE REALIZED OR CLAIMS GENERATED IN AN ACTUAL
LIQUIDATION.   NOTHING CONTAINED IN THIS LIQUIDATION ANALYSIS IS
INTENDED TO BE, OR CONSTITUTES, A CONCESSION, ADMISSION, OR ALLOWANCE
OF ANY CLAIM BY THE DEBTORS. THE ACTUAL AMOUNT OR PRIORITY OF
ALLOWED CLAIMS IN THE CHAPTER 11 CASES COULD MATERIALLY DIFFER FROM
THE ESTIMATED AMOUNTS SET FORTH AND USED IN THIS LIQUIDATION
ANALYSIS. THE DEBTORS RESERVE ALL RIGHTS TO SUPPLEMENT, MODIFY, OR
AMEND THE ANALYSIS SET FORTH HEREIN.




U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 2 of 11
                          Specific Notes to the Liquidation Analysis:

Chapter 7 Trustee Fees: Pursuant to sections 326 and 330 of the Bankruptcy Code, the Bankruptcy
Court may allow reasonable compensation for the Trustee's services, not to exceed 25% on the
first $5,000 or less, 10% on any amount in excess of $5,000 but not in excess of $50,000, 5% on
any amount in excess of $50,000 but not in excess of $1 million, and reasonable compensation not
to exceed 3% of such moneys in excess of $1 million, upon all moneys disbursed or turned over
in the case by the Trustee to parties in interest.

Other Professional Fees: Pursuant to section 726 of the Bankruptcy Code, the allowed
administrative expenses incurred by the Trustee, including expenses affiliated with selling the
Debtors' assets and winding down operations, will be entitled to payment in full prior to any
distribution to chapter 11 Administrative Claims and Other Priority Claims.

Avoidance Actions: Proceeds from Avoidance Actions may be available for distribution to
Holders of Administrative Claims, Other Priority Claims, and General Unsecured Claims in
accordance with the priorities established by the Bankruptcy Code. The Debtors, however, believe
that recoveries from such actions, if any, would be speculative in nature and have not included any
such proceeds in the Liquidation Analysis.

                                  Substantive Consolidation:

This Liquidation Analysis is broken into 3 parts. First, the Liquidation Analysis of Agu-V, Case
No. 19-1530, and second, the Liquidation Analysis of AguPlus, Case No. 19-1529. These cases
were "jointly administered" as per the Court order.

This Liquidation Analysis assumes that the assets of Agu-V and AguPlus, as well as the creditors,
will be "substantively consolidated," so that there is a single consolidated Liquidation Analysis,
Part III.

Because of the overlap of names and operations, the Debtors have concluded that the two estates,
Agu-V and AguPlus, should be consolidated. For example, the late Hisashi Uehara, negotiated a
$1,000,000 line of credit at Finance Factors. To secure the Uehara line of credit, Uehara pledged,
as an accommodation mortgage, Agu-V's unencumbered Kahala residence, 4490 Pahoa Avenue,
Honolulu, which was sold for $1,701,000, by bankruptcy court order. As discussed in the
Amended Disclosure Statement, the $1,000,000 proceeds actually were spent on various other Agu
entities, including AguPlus, and a new venture Agu Express, and personal ventures and expenses
of the late Mr. Uehara.

At the time of the filing of the petition for relief, November 29, 2019, Agu-V had no operating
assets, except a residual claim to the 4490 Pahoa Avenue sales proceeds. See Adv. Proc. No.
20-90013 for the claims in this matter.
Mr. Uehara operated under several names and changing the names of the organizations in process:
Iyo Siemens became Agu-V, Buzinkus became AguPlus, and operations were consolidated under
the trade name of Agu Ramen.




                                        3
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 3 of 11
The corporate history of AguPlus and Agu-V is set forth in detail in the Amended Disclosure
Statement.

At any one time with the changes in name and corporate identities, Uehara seemed to treat the
assets of AguPlus and Agu-V as fungible, and left the creditors to sort out, which of Uehara's Agu
entities were the real creditors.

Given this failure to adhere to normal corporate formalities, pre-petition, there are grounds for
substantive consolidation.

Whether or not the Estate of the Debtors are “substantively consolidated” may affect the
amount of the distribution, if any, that a creditor may receive. See the Liquidation Analysis,
Exhibit E.

In addition to the more speculative claims, in the Statement of Financial Affairs, various
transfers were identified.

              Agu-V/AguPlus transfers to insiders within one year of the   $776,000
              filing:
              Agu-V/AguPlus management fees to insiders for one year       $164,000
              prior to filing:
              AguPlus trade creditors payments within 90 days of filing:   $368,506
              Agu-V trade creditors payments within 90 days of filing:     $ 87,267

These avoidance claims are the liquidated litigation claims.


                            Part I: Agu-V, Inc. in Chapter 7 Liquidation

    SINCE ALL OF THE LITIGATIONS ARE IN PRE-TRIAL DISCOVERY PHASE, THE
    NUMBERS AND AMOUNTS OF RECOVERY ON THE PENDING LITIGATIONS ARE
    BASED ON THE STATEMENT OF FINANCIAL AFFAIRS FOR MRS. AND MRS.
    HISASHI UEHARA.

    Assets:                                               Probability of Recovery

    Funds on Deposit at First Hawaiian Bank               $1,500,0001




1
    Subject to Adv. Proc. 20-90013.


                                        4
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 4 of 11
    Proceeds of litigation claims under Joint             TBD3
    Prosecution Agreement2

    Hannan Ribiyou Kabushikigaisha v. Personal            Pre-trial procedures pending4
    Representative of the Estate of Hisashi Teddy
    Uehara, et al., Civil No. 200000198 DEO in the
    Circuit Court of the First Circuit, State of Hawaii
    (the “HUFTA Action”)
    Hannan Ribiyou Kabushikigaisha v. Personal            Pre-trial procedures pending
    Representative of the Estate of Hisashi Teddy
    Uehara, et al., No. 20-DCV272740 in the District
    Court for the 434th Judicial District of Fort Bend
    County, Texas (the “TUFTA Action”)
    AguPlus, LLC, et al. v. Finance Factors Limited,      Lien avoidance to reduce secured claim
    Adversary No. 20-90013 in the United States           by $1,300,000
    Bankruptcy Court for the District of Hawaii (the
    “FF Adversary”)

    Avoidance Actions:                                    TBD
    Section 547(c) “Insider” Preference claims against    $776,473 and $164,000 = $940,000
    Mr. & Mrs. Hisashi Uehara
    Section 547 Non-Insider Preference actions            $87,300

    Liabilities:
    Secured claim of Finance Factors, Limited             $1,200,0001
    Secured claim (and super-priority administrative      $250,000
    claim) of Hannan Ribiyou Kabushikigaisha
    Chapter 7 Trustee Fees                                $35,000 (3% on distribution of cash)
    Chapter 7 Professional Fees                           $10,000
    Chapter 11 Professional Fees:                         $50,0005


2
 Pursuant to the Joint Prosecution Agreement, and the Plan, general unsecured claim creditors
would receive a pro-rata distribution of 40% of the net recovery from the JPA litigation claims,
and pro-rata distribution of 100% of net recovery of any avoidance actions not covered by the
Joint Prosecution Agreement.
3
    The Liquidation Trustee will be charged with the recovery of avoidance claims from creditors.
4
  Because the case is still in the discovery phase, the receovery is based on the listed pre-petition
payments to Mr. Uehara from the Finance Factors’ line of credit, which was secured by Agu-V
collateral, a residence at 4490 Pahoa Avenue, Honolulu, Hawaii.
5
  Subject to Second Interim Fee Application of O'Connor Playdon Guben & Inouye LLP.


                                        5
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 5 of 11
    Capital Gains Taxes:                                   $3,0006
    Administrative Expense Claims:
    Unsecured Non-priority Claims (range of                $790,000 (see addendum)
    recovery 0% to 20%)


    Liabilities (Ahead of General Unsecured                ($1,550,000)7
    Claims) in Excess of Assets (or assets in excess
    of liabilities)
    Based on the above assumptions, in
    liquidation, the funds available for distribution
    to general unsecured claims would be $0 (if
    Finance Factors prevails) to $1,114,000 (if
    Agu-V prevails)8

                           Part II: AguPlus, LLC in Chapter 7 Liquidation

    Assets:

    Funds on Deposit at First Hawaiian Bank                $0
    2018 and 2019 Workers' Compensation Premium            $15,000
    Refunds (Allianz)
    Proceeds of litigation claims under Joint              TBD
    Prosecution Agreement9
    Hannan Ribiyou Kabushikigaisha, individually           Pre-trial proceedings pending
    and on behalf of Aguplus, LLC, Plaintiff v. Agu
    Ramen, LLC; Hisashi Teddy Uehara; Grant T.
    Kidani; Agu Isenberg, LLC; Agu Express, Inc.;
    Agu Ramen Cupertino LLC; Angel Capital Inc.,
    Defendants; and AguPlus, LLC, nominal
    Defendant; Civil No. 19-00379 (JMS-KJM); In
    the United States District Court for the District of
    Hawaii (the “Federal Lawsuit”)




6
  From sale of 4490 Pahoa Avenue residence.
7
  This includes the FF secured claim and $250,000 of the Court approved Hannan administrative
claim.
8
  Assumes Ag-V prevails on all of its avoidance claims and recovers the face amount.
9
  Pursuant to the Joint Prosecution Agreement, and the Plan, general unsecured claim creditors
would receive a pro-rata distribution of 40% of the net recovery from the litigation claims, and
pro-rata distribution of 100% of net recovery of any avoidance actions not covered by the Joint
Prosecution Agreement.


                                        6
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 6 of 11
 Hannan Ribiyou Kabushikigaisha v. Personal                  $1,000,00010 (based on pre-petition
 Representative of the Estate of Hisashi Teddy               transfers to insiders)
 Uehara, et al., Civil No. 200000198 DEO in the
 Circuit Court of the First Circuit, State of Hawaii
 (the “HUFTA Action”)
 Hannan Ribiyou Kabushikigaisha v. Personal                  $1,000,000 (Pre-trial proceedings
 Representative of the Estate of Hisashi Teddy               pending)
 Uehara, et al., No. 20-DCV272740 in the District
 Court for the 434th Judicial District of Fort Bend
 County, Texas (the “TUFTA Action”)

 Avoidance Actions

 Section 547(c) “Insider” Preference actions                 $940,000
 against Mr. & Mrs. Hisashi Uehara

 Section 547 Non-Insider Preference actions
                                                             $368,506.27 (trade creditor avoidance
                                                             actions)

 Liabilities:

 Secured claim (and super-priority administrative            $250,000
 claim) of Hannan Ribiyou Kabushikigaisha

 Chapter 7 Trustee Fees                                      $35,000 (3% on distribution of cash)

 Chapter 7 Professional Fees                                 $25,000 (advance from exit financing)

 Chapter 11 Professional Fees:                               $300,000

 Capital Gains Taxes:                                        $0

 Unsecured Priority Tax Claims                               $32,000

 Administrative Expense Claims (Motion to Fix                $320,00011
 Administrative Claims Bar Date is pending):

 Administrative Tax Claims

       Hawaii State GET (Isenberg location)                  $5,000


10
     Based on the advances to Mr. and Mrs. Hisashi Uehara.
11
     Post-petition administrative lease claims (subject to objections):
          Sugar Land $127,582
          Mockingbird $180,000


                                        7
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 7 of 11
     Texas Local Taxes (various Texas entities)         $30,000

     Federal Withholding (for Texas operations)         $119,000

 Unsecured Non-Priority Claims                          $767,000 (see addendum)

 Liabilities (Ahead of General Unsecured                $1,100,000
 Claims) in Excess of Assets (or assets exceed
 liabilities)                                           Low range: 0%

 Based on the above assumptions, in Chapter 7           High range: To be determined
 liquidation, the funds available for distribution
 to general unsecured claims would be
 $1,300,000



                Part III: Consolidated Debtors under Plan of Liquidation:

 Assets:

 Funds on Deposit at First Hawaiian Bank-               $1,530,000

 Exit Financing from Hannan at Plan Confirmation        $500,000

 2018 and 2019 Workers' Compensation Premium            $15,000
 Refunds (Allianz)

 Proceeds of litigation claims under Joint              TBD
 Prosecution Agreement12

 Hannan Ribiyou Kabushikigaisha, individually
 and on behalf of Aguplus, LLC, Plaintiff v. Agu        $1,000,00013
 Ramen, LLC; Hisashi Teddy Uehara; Grant T.
 Kidani; Agu Isenberg, LLC; Agu Express, Inc.;
 Agu Ramen Cupertino LLC; Angel Capital Inc.,
 Defendants; and AguPlus, LLC, nominal
 Defendant; Civil No. 19-00379 (JMS-KJM); In

12
   Pursuant to the Joint Prosecution Agreement, and the Plan, general unsecured claim creditors
would receive a pro-rata distribution of 40% of the net recovery from the JPA litigation claims,
and pro-rata distribution of 100% of net recovery of any avoidance actions not covered by the
Joint Prosecution Agreement.
13
   The Liquidation analysis contains estimates by the Debtors of a range of potential values for
avoidance claims solely for purposes of generating this bankruptcy liquidation analysis pursuant
to Section 1129(a)(7). The liquidation analysis estimates/ranges provided herein are without
prejudice to the Debtors’ rights in the various actions to seek additional amounts as facts or
discovery may warrant.


                                        8
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 8 of 11
 the United States District Court for the District of
 Hawaii (the “Federal Lawsuit”)

 Hannan Ribiyou Kabushikigaisha v. Personal
 Representative of the Estate of Hisashi Teddy                     $940,000
 Uehara, et al., Civil No. 200000198 DEO in the
 Circuit Court of the First Circuit, State of Hawaii
 (the “HUFTA Action”)

 Hannan Ribiyou Kabushikigaisha v. Personal
 Representative of the Estate of Hisashi Teddy
 Uehara, et al., No. 20-DCV272740 in the District                  $940,000
 Court for the 434th Judicial District of Fort Bend
 County, Texas (the “TUFTA Action”)

 AguPlus, LLC, et al. v. Finance Factors Limited,
 Adversary No. 20-90013 in the United States
                                                                   $0
 Bankruptcy Court for the District of Hawaii (the “FF
 Adversary”)


 Avoidance Actions:
 Section 547(c) “Insider” Preference claims                        $940,000
 against Mr. & Mrs. Uehara
 Section 547 Non-Insider Preference actions from                   $456,000
 Agu-V/AguPlus Trade Creditors
 Section 544 claim against Finance Factors for                     Lien avoidance for $1,200,000
 disbursements on line of credit
 Liabilities

 Secured claim of Finance Factors, Limited                         $1,200,000

 Secured claim (and super-priority administrative                  $750,00014
 claim) of Hannan Ribiyou Kabushikigaisha

 Liquidation Trustee Compensation                                  $25,000 (initial advance)

 Chapter 11 Professional Fees:                                     $300,00015

 Capital Gains Taxes:                                              $3,000



14
  Hannan will seek authorization to extend $500,000 in post-petition financing (in addition to the $250,000 already
granted) which will be used to pay the administrative claims in this case necessary to confirm the plan.
15
     O'Connor Playdon Guben & Inouye LLP and C.W. Associates for accounting.


                                        9
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 9 of 11
 Administrative Tax Claims (state):                        $40,000 (Texas and Hawaii)

 Administrative Lease Claims:                              $320,000 (subject to objection)

 Administrative Tax Claims (federal)                       $119,000

 Unsecured Claims16                                        $1,557,00017 (see addendum)

 Liabilities (Ahead of General Unsecured                   $(2,700,000)
 Claims) in Excess of Assets (or assets in excess
 of liabilities)


 Unsecured Claims                                          $1,557,000
                                                           (range - high and low - recovery 0% to
                                                           General Unsecured Creditor Class to be
                                                           determined


Because all of the claims of AguPlus and Agu-V, separately or consolidated, cannot be determined
since with the non-insider, trade creditors preference claims, the transferees have defenses, §
547(c). The litigation under the JPA and Adversary Proceeding No. 20-90013 are in the disco
very phase. As per the above, the Hannan “exit financing” of $500,000 is available only if the
Plan is confirmed.




16
   The Debtor stopped filing State of Hawaii tax returns in the spring of 2019, prior to the filing of
the bankruptcy. The Debtor has worked with the State of Hawaii to come up with an estimated
tax liability, but so far has been unsuccessful.
17
   The Debtors, by Court order, established on October 1, 2020 unsecured claims bar date. Even
for filed claims, the Debtor reserved the right to object to the "timely" filed claims.


                                        10
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 10 of 11
                                   ADDENDUM I


                       POC #   Unsecured Non-Priority Amount
                         2                $10,839
                         3                $18,544
                         4                 $1,415
                         5      $739,675 (Agu-V)
                         6                 $7,475
                         8                 $1,143
                        10                $72,265
                        11                $44,339
                        14               $242,345
                        15               $135,733
                        16                $13,753
                        17                $11,461
                        19                $76,917
                        20                $66,124
                        21                 $9,717
                        22                 $4,811
                        26                $40,702
                        27                $13,325
                        28                $17,000
                       Agu-V              $50,000
                         Total         $1,557,583

                       Total for Agu-V, Inc.   $790,000

                       Total AguPlus, LLC      $767,583




                                        11
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 451-6 Filed 01/25/21 Page 11 of 11
